UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6453


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DELPHONSO OSCAR BREWER,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (2:94-cr-00200-NCT-1)


Submitted:   August 22, 2013                 Decided: August 26, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Delphonso Oscar Brewer, Appellant Pro Se.    Angela Hewlett
Miller, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Delphonso    Oscar    Brewer   appeals    the   district    court’s

order denying his motion for clarification filed pursuant to

Fed. R. Crim. P. 36.          We have reviewed the record and find no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court.             United States v. Brewer, No. 2:94-cr-

00200-NCT-1 (M.D.N.C. Feb. 27, 2013).             We deny as moot Brewer’s

motion   to    remedy     default.      We   dispense    with   oral     argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                         AFFIRMED




                                        2